WELLS, Judge.
Tenant, Key Largo Watersports, Inc. appeals an Order of Default for Immediate Possession entered in favor of landlord, Whitehurst Family Partnership. We agree with the Second District’s analysis in 214 Main Street Corp. v. Tanksley, 947 So.2d 490 (Fla. 2d DCA 2006) rev. denied No. SC07-272, 956 So.2d 457 (Fla. Apr. 17, 2007), and conclude that section 83.232(5) of the Florida Statutes governs the instant circumstances and mandates affirmance. Additionally, we find that no good cause was demonstrated to support any other result.
Affirmed.